EX‑35.3 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Fl 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 Morgan Stanley Capital I Inc. 1585 Broadway New York, New York 10036 Attention: Stephen Holmes ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of October 1, 2011, by and among Morgan Stanley Capital I Inc., as Depositor, Wells Fargo Bank, National Association, as Master Servicer, and Midland Loan Services, A Division of PNC Bank, NA, as Special Servicer, U.S. Bank National Association, as Trustee, Trimont Real Estate Advisors, Inc., as Trust Advisor, and Wells Fargo Bank, National Association, as Custodian, Certificate Administrator, Certificate Registrar and Authenticating Agent, with respect to Commercial Mortgage Pass-Through Certificates Series 2011-C3 (the "Agreement").
